Citation Nr: 1537902	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1975 and from September 1986 to June 1999.  The Veteran died in June 2006; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of death. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board sent the appellant a letter requesting clarification as to whether she desired a Board hearing.  Later that month, she responded that she wanted an in-person hearing at her local VA Regional Office.  Because Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2015). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




